DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 1/8/2021 is acknowledged.
Claims 1, 3, 4, 8, 9, 11, 14, 24, 27, 35, and 37 have been amended.  
Claims 5-7, 15-23, 28-34, and 40-50 have been previously cancelled.
Claims 1-4, 8-14, 24-27, and 35-39 remain pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection relies on newly cited reference to Wallace in meeting the limitations specifically challenged in the argument/amendment.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 8-14, 24-27, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US20180139214A1), hereafter Anderson, in view of Wallace et al. (USP 9762611), hereafter Wallace, and further in view of Zeng et al. (US20180278498A1), hereafter Zeng.
Regarding claim 1,
Anderson discloses an apparatus (Fig. 1, 110/120; Fig. 2, 200) to identify an application (i.e. abstract; paragraph 31) comprising a data labeler to analyze first router data to form an analysis segment (i.e. packet headers) including source/destination IP addresses (Fig. 2, 248; paragraph 32-33, 36-38).
Anderson further shows a metrics manager, when the analysis segment occurs a threshold number of times (i.e. one or more), to generate metric values associated with the segment of the first router data (paragraph 36-39) and generate histogram pictures of the metric values (paragraph 65-69). 
Anderson discloses a classification engine (i.e. Fig. 2, 248) to generate a machine-learning model via neural networks (paragraph 34) based on the histogram pictures (paragraph 65-69) and an application identifier to identify the application based on second router data by applying second router data to the neural network (Fig. 3; Fig. 5, 530; paragraphs 34, 38-39, 72; model developed by another router device and distributed/applied at other routers).

Anderson discloses artificial neural networks (paragraph 34) through server fingerprinting in detecting service attacks (Background) as noted above, but does not expressly show applying second histogram pictures based on a convolutional neural network trained on first histogram pictures.
Wallace discloses analogous machine learning models used in endpoint-based attach detection (Title; Abstract) including applying second histogram pictures based on a convolutional neural network trained on first histogram pictures (i.e. Fig. 11; Col. 16, lines 7-24; convolutional neural network for machine-learning trained using historical data from a population of users with known outcomes/labels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Anderson by applying second histogram pictures based on a convolutional neural network trained on first histogram pictures, as shown by Wallace, thereby aiding in further malicious attack detection in encrypted networks.

Anderson further does not expressly show pairing source/destination IP addresses as bi-directional over time.
Zeng discloses analogous machine learning and application identification in which flows may be analyzed based on pairing the source/destination IP addresses as bi-directional over time (Fig. 4; paragraph 31, 53; source/destination IP addresses and other characteristics of bidirectional flows).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the flow analysis in Anderson by pairing the source/destination IP addresses as bi-directional over time, as shown by Zeng, thereby enabling granular representation and segmentation within virtualized networks.

Regarding claim 14,
Anderson discloses a computer implemented (Fig. 2; paragraphs 27-28) method to identify an application (i.e. abstract; paragraph 31) comprising analyzing, by executing an instruction with at least one processor, first router data to form an analysis i.e. packet headers) including on source/destination IP addresses (Fig. 2, 248; paragraph 32-33, 36-38).
Anderson further shows generating, by executing an instruction with the at least one processor, when the analysis segment occurs a threshold number of times (i.e. one or more), metric values associated with the segment of the first router data (paragraph 36-39), generating, by executing an instruction with the at least one processor, histograms of the metric values (paragraph 65-69).
Anderson then shows generating, by executing an instruction with the at least one processor, a machine-learning model via neural network (paragraph 34) based on the histogram pictures (paragraph 65-69), and identifying, by executing an instruction with the at least one processor, the application based on second router data by applying the second router data to the neural network (Fig. 3; Fig. 5, 530; paragraphs 38-39, 72; model developed by another router device and distributed/applied at other routers).

Anderson discloses artificial neural networks (paragraph 34) through server fingerprinting in detecting service attacks (Background) as noted above, but does not expressly show applying second histogram pictures based on a convolutional neural network trained on first histogram pictures.
Wallace discloses analogous machine learning models used in endpoint-based attach detection (Title; Abstract) including applying second histogram pictures based on a convolutional neural network trained on first histogram pictures (i.e. Fig. 11; Col. 16, lines 7-24; convolutional neural network for machine-learning trained using historical data from a population of users with known outcomes/labels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Anderson by applying second histogram pictures based on a convolutional neural network trained on first histogram pictures, as shown by Wallace, thereby aiding in further malicious attack detection in encrypted networks.

Anderson does not expressly show pairing source/destination IP addresses as bi-directional over time.
Zeng discloses analogous machine learning and application identification in which flows may be analyzed based on pairing the source/destination IP addresses as bi-directional over time (Fig. 4; paragraph 31, 53; source/destination IP addresses and other characteristics of bidirectional flows).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the flow analysis in Anderson by pairing the source/destination IP addresses as bi-directional over time, as shown by Zeng, thereby enabling granular representation and segmentation within virtualized networks.

Regarding claim 27,
Anderson discloses at least one non-transitory computer readable storage media comprising computer readable instructions that, when executed, cause one or more processors (Fig. 2; paragraphs 27-28) to analyze first router data to form an analysis i.e. packet headers) including on source/destination IP addresses (Fig. 2, 248; paragraph 32-33, 36-38).
Anderson further discloses instructions to generate, when the analysis segment occurs a threshold number of times (i.e. one or more), metric values associated with the segment of the first router data (paragraph 36-39) and generate histograms of the metric values (paragraph 65-69).
Anderson then shows instructions to generate a a machine-learning model via neural networks (paragraph 34) based on the histogram pictures (paragraph 65-69) and identify the application based on second router data by applying the second router data to the signature model (Fig. 3; Fig. 5, 530; paragraphs 38-39, 72; model developed by another router device and distributed/applied at other routers).

Anderson discloses artificial neural networks (paragraph 34) through server fingerprinting in detecting service attacks (Background) as noted above, but does not expressly show applying second histogram pictures based on a convolutional neural network trained on first histogram pictures.
Wallace discloses analogous machine learning models used in endpoint-based attach detection (Title; Abstract) including applying second histogram pictures based on a convolutional neural network trained on first histogram pictures (i.e. Fig. 11; Col. 16, lines 7-24; convolutional neural network for machine-learning trained using historical data from a population of users with known outcomes/labels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Anderson by applying second histogram pictures based on a 

Anderson does not expressly show pairing source/destination IP addresses as bi-directional over time.
Zeng discloses analogous machine learning and application identification in which flows may be analyzed based on pairing the source/destination IP addresses as bi-directional over time (Fig. 4; paragraph 31, 53; source/destination IP addresses and other characteristics of bidirectional flows).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the flow analysis in Anderson by pairing the source/destination IP addresses as bi-directional over time, as shown by Zeng, thereby enabling granular representation and segmentation within virtualized networks.


Regarding claims 2 and 3,
The combination of Anderson, Wallace, and Zeng discloses a router manager to retrieve the first router data from a router at the first time and second time, the first time and second time associated with a training mode (paragraph 33-34; learning process based on training data), and retrieve the second router data from the router at a second time, the second time after the first time, and associated with a runtime mode (paragraph 32; use of model to new traffic flows in the network after the optimization/learning phase
Regarding claim 4,
The combination of Anderson, Wallace, and Zeng discloses the router manager is to identify at least one of timestamp information, source IP address information, destination IP address information or packet length information (paragraphs 38-39).  See motivation above.

Regarding claim 8,
The combination of Anderson, Wallace, and Zeng discloses the application identifier is to retrieve scores from the neural network, the scores respectively associated with respective applications (paragraph 34-36; assessing captured data on per flow basis, negative/positive performance evaluation via articifical neural network, such as convolutional neural network of Wallace).  See also Tables 1, 2.  See motivation above.

Regarding claims 9, 10, 35, and 36,
The combination of Anderson, Wallace and Zeng discloses the metrics values generated by the metrics manager include a frequency of communication between a first IP address and a second IP address (paragraphs 36-39, 65-69) and at least one of a communication duration or a communication packet size (paragraph 39). See motivation above.



Regarding claims 11-13, 24-26, and 37-39,
The combination of Anderson, Wallace, and Zeng discloses application manager to not block communication for an IP address associated with an application when the application is associated with an indication of trust or to block communication for the IP address associated with the application when the application is associated with an indication of harm or a policy deviation (paragraphs 38, 39, 72, 79; Tables 1, 2; use of flow metrics/statistics/classification/model to block/rerouting/receive with priority/QoS/etc.).  See motivation above.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477